Citation Nr: 0308740	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  95-29 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for postoperative excision 
of calcaneal exostosis of the right foot with residual scar, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1974 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 RO rating decision which 
denied the veteran's claims of entitlement to a compensable 
disability rating for her service-connected left foot 
calcaneal bursitis and entitlement to a disability rating in 
excess of 10 percent for her service-connected postoperative 
excision of calcaneal exostosis of the right foot with 
residual scarring.  In January 1998, the Board remanded the 
appeal for further evidentiary development.  In November 
1998, the RO granted an increased (10 percent) rating for the 
left foot disability.

In December 1998, the veteran withdrew her appeal for 
increased ratings.  In response to a March 1999 letter from 
the RO wherein it was noted that she had withdrawn her 
appeal, the veteran filed correspondence dated in April 1999 
in which she made arguments that her right foot disability 
should have been at least 20 percent disabling.  In July 
2000, the Board found that such argument effectively 
rescinded the veteran's withdrawal as to the right foot 
issue, but not the left foot issue.  Consequently, the Board 
dismissed the veteran's left foot claim and remanded the 
right foot claim for further development.   


FINDING OF FACT

In April 2003, the veteran filed with the Board a signed 
withdrawal of her appeal for a higher rating for 
postoperative excision of calcaneal exostosis of the right 
foot with residual scar.




CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the veteran's appeal for a higher rating for postoperative 
excision of calcaneal exostosis of the right foot with 
residual scar.  38 U.S.C.A. § 7105 (West 2002); 68 Fed. Reg. 
13235-36 (to be codified at 38 C.F.R. § 20.204).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  
A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202 
(2002); 68 Fed. Reg. 13235-36 (to be codified at 38 C.F.R. 
§ 20.204).  Withdrawal may be made by the veteran or by his 
or her authorized representative.  68 Fed. Reg. 13235-36 (to 
be codified at 38 C.F.R. § 20.204).  

As indicated above, in November 1998, the RO granted an 
increased (10 percent) rating for the left foot disability.  
The veteran's right foot disability continued to be rated as 
10 percent disabling.  In December 1998, the veteran wrote 
the RO and stated that she believed that the 10 percent 
disability ratings for the right and left feet were correct 
and that she accepted the RO's findings.  The veteran wrote, 
"I agree with these findings," and signed the December 1998 
statement.  

In response to a March 1999 letter from the RO wherein it was 
noted that she had withdrawn her appeal, the veteran filed 
correspondence dated in April 1999 in which she made 
arguments that her right foot disability should have been at 
least 20 percent disabling.  In July 2000, the Board treated 
the April 1999 statement as a rescission of the veteran's 
prior withdrawal of the right foot claim and dismissed the 
veteran's left foot claim as the veteran did not rescind her 
December 1998 withdrawal of her left foot claim.  The Board 
remanded the right foot claim to the RO for additional 
development.  

The RO attempted to complete the development requested in the 
July 2000 remand, but the veteran refused to appear for a 
scheduled examination.  The RO returned the claims file to 
the Board in June 2002.  The Board sent the veteran a 
November 2002 letter advising her of advising her of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
and a March 2003 letter advising her of the Board's intention 
to consider 38 C.F.R. § 3.655 (failure to report for VA 
examination) with regards to her right foot claim.  In 
response, the veteran submitted a statement which was 
received by the Board in April 2003.  She wrote that she had 
not "put in for an appeal," and indicated that her "last 
appeal was over 3 1/2 years [a]go."  She stated, "I received 
the information they sent me agreed with it and have not 
received [a]nything since."  The veteran also wrote, "I 
don't know where you're [sic] information is coming from, on 
. . . the Appeal," and stated, "I need to know why someone 
is doing an Appeal I never ask[ed] for."  The veteran signed 
the April 2003 letter.  

The Board finds that the veteran's April 2003 statement is a 
withdrawal of her appeal for a higher rating for 
postoperative excision of calcaneal exostosis of the right 
foot with residual scar.  In this regard, the Board points 
out that the veteran indicated that she had agreed with the 
rating assigned to her right foot disability, and stated 
twice that she had never asked for an appeal.  The Board 
notes that the veteran had previously withdrawn her right 
foot claim only to rescind her withdrawal a few months later.  
However, the Board finds that because the veteran has now 
expressly indicated that she agreed with the previous 
decision made on her right foot disability and that she did 
not wish to pursue an appeal, her April 2003 clearly amounts 
to a withdrawal of the earlier appeal for a higher rating for 
postoperative excision of calcaneal exostosis of the right 
foot with residual scar.  See 68 Fed. Reg. 13235-36 (to be 
codified at 38 C.F.R. § 20.204).  Therefore, inasmuch as the 
veteran has clearly expressed her desire not to appeal the 
right foot rating issue, and has done so in writing, the 
legal requirements for a proper withdrawal have been 
satisfied. Consequently, further action by the Board on this 
appeal is not appropriate.  Accordingly, the appeal is 
therefore dismissed. 


ORDER

The veteran's appeal for an increased rating for 
postoperative excision of calcaneal exostosis of the right 
foot with residual scar is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

